No. 04-99-00661-CR

Delmiro LICHTENBERGER,

Appellant
v.
STATE of Texas,
Appellee
From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 98-01-0720-CRSI
Honorable Woody Densen, Judge Presiding
Memorandum Opinion

Opinion by:	Paul W. Green, Justice
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Paul W. Green, Justice
Delivered and Filed:   February 6, 2002 
AFFIRMED 
 Because the issues in this appeal involve the application of well-settled principles of
law, we affirm the conviction in this memorandum opinion under Tex. R. App. P. 47.1 for
the following reasons:  
	1.  Even assuming the action taken by the State constituted a trial date amendment to
the indictment, the supplementation of the term and year of the Grand Jury indicting
Lichtenberger was harmless error.  Tex. R. App. P. 44.2; see Phillips v. State, 615 S.W.2d
756, 757 (Tex. Crim. App.  1981) (holding "an allegation in the indictment as to the term of
court or the grand jury is unnecessary and need not be stated in the indictment"); Guerra v.
State, 478 S.W.2d 483, 484 (Tex. Crim. App. 1972) (overruling defendant's motion to quash
the indictment for failure to state the term and year of grand jury); Valenti v. State, 49
S.W.3d 594, 598 (Tex. App.-Fort Worth 2001, no pet.). We overrule Lichtenberger's first
issue on appeal.
 	2.  Because Lichtenberger failed to cease his disruptive outbursts despite the trial
court's warnings, the trial court did not violate his due process rights in removing him from
the courtroom during the punishment phase of trial.  Illinois v. Allen, 397 U.S. 337, 343
(1970); Dotson v. State, 785 S.W.2d 848, 854 (Tex. App.-Houston [14th Dist.] 1990, pet.
ref'd) (finding "no abuse of discretion by the trial judge in removing appellant from the
courtroom without subsequently inquiring of the defendant whether he would behave if he
returned to the courtroom").  We overrule Lichtenberger's second issue on appeal.
	The judgment is affirmed.
							PAUL W. GREEN,
							JUSTICE
DO NOT PUBLISH